UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-140567 TRINITYCARE SENIOR LIVING, INC. (Exact name of registrant as specified in its charter) Nevada 71-0822436 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 227 East Edgewood Avenue
